DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1. Applicant’s arguments and amendments filed on 12/9/2021 have been entered.
2. Claims 1, 15 and 16 have been amended to add the limitation “mRNA-controlled”. Accordingly, the 103 of record has been amended to address that the art of record teaches a mRNA-controlled method as instantly claimed and address the limitations of claim 9.
3. Claims 1-11 and 15-18 are examined in the instant application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-11 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Mendlein et al. (US 2012/0207744 A1, published 8/16/2012) in view of D’Amour et al. (US 2012/0021511 A1, published 1/26/2012) and Wang et al. (2015, Current Gene Therapy, Vol. 15, pgs. 1-8).
Mendlein et al. teach a method of differentiating iPS cells (pg. 15 parag. 0292) with transfected mRNA (pg. 1 parags. 0009, 0012-0013, pg. 4 parag. 0043 (in particular) and pg. 80 parag. 1017).
Regarding the term “mRNA-controlled”, Mendlein particularly teaches in parags. 0012 and 0014-0015 that mRNA can be used to modify the potency of a cell. Additionally, using mRNA to direct the differentiation of cell is also taught by Wang et al. below as previously cited.
Mendlein continues to teach that “The key to generating pancreatic lineage cells from human pluripotent stem cells relies on recapitulating the critical signals that regulate endocrine pancreas development in the embryo.” (pg. 23 parag. 0364 last sentence, see also parag. 0363-0367 for background).
Regarding the critical signals for pancreatic endocrine cell development, Mendlein teaches:
Regarding step (c) of claims 1, 15, 16 and claims 2-4, Mendlein teaches FoxA2 and Sox17 expression lead to the induction of endoderm cells (pg. 23 parag. 0366).
Regarding step (d) of claims 1, 15, 16 and claim 6, Mendlein teaches that Pdx1 expression induces the formation of pancreatic progenitor cells (pg. 23 parag. 0366).
Regarding step (e) of claims 1, 15, 16 and claim 7, Mendlein teaches that NKX2.2 and NGN3 induces the formation of pancreatic endocrine progenitors (pg. 23 parag. 0366).
Regarding step (f) of claims 1, 15, 16 and claims 8 and 17, Mendlein teaches that: 
“Pancreatic cell development is dependent, in part, on the combined activity of Nkx2.2, NkX6. 1, Pax4, Pax6, and MafA.” (pg. 23 parag. 0365 last sentence), and
that mature β cells can be produced that release insulin in response to glucose (pg. 23 parag. 0367). 

Further, an additional step of transfecting mRNA’s is required to obtain mature β cells, and thus the ordinary would find it obvious to transfect mRNA’s such as Nkx6.1 and Mafa to obtain mature β cells.
Regarding claim 9, Mendlein teaches that cells can be generated from the patients tissue (pg. 11 parag. 0234).
	Regarding claims 10, 11 and 18, Mendlein teaches that cells produced by their methods can be used for treatment in patients (pg. 4 parag. 0042).
	
	Mendlein does not teach:
(i) the formation of mesendoderm cells from pluripotent stem cells.

Regarding differentiating pluripotent stem cells into mesendoderm cells, D’Amour et al. teach a method of differentiating human ES cells into mesendoderm cells (Examples 4 and 5, pg. 37) and the differentiation of mesendoderm cells into endoderm cells (Examples 6 and 7, pg. 38).

Additionally, Wang et al. teach using PDX1 mRNA (claims 6 and 7) to induce the differentiation of hESCs into insulin producing cells (see Abstract). 
Specifically, Wang teaches (emphasis added):
“In vitro-synthesized mRNA has been used to generate induced pluripotent stem cells (iPSCs) [12]. PDX1 is a well-known master gene in pancreatic development and crucial for early pancreatic differentiation and β-cell fate determination. We have successfully differentiated In this study, we identified the most efficient and reliable method to genetically manipulate hESCs by mRNA transfection and established a system to easily generate mRNA for basic research and clinical applications.” (pg. 1 col. 2 parag. 1 line 17 bridge pg. 1 col. 1 parag. 1).
Importantly, Wang teaches “In vitro-synthesized pancreatic-duodenal homeobox 1 (PDX1) mRNA was used to induce the differentiation of hESCs into insulin-producing cells.” (Abstract lines 8-9) and detailed in their methods on pg. 2 col. 1 last parag. bridge col. 2 parag. 1.
Wang concludes by teaching:
“In vitro-synthesized mRNA is useful for highly efficient gene manipulation of hESCs and has great potential for therapeutic applications.” (pg. 7 col. 1 parag. 3 lines 1-3) and
“Electroporation of mRNA is useful for efficient genetic manipulation of hESC, and transfection of in vitro-synthesized PDX1 mRNA can significantly improve the expression of genes related to β-cell function during the differentiation of hESCs into IPCs. The use of in vitro-synthesized mRNA provides for the possibility of the controlled and temporary delivery of desired transcripts to induce protein expression.” (pg. 7 col. 1 parag. 4 lines 2-9).
Thus at the time of filing the ordinary artisan would have found it prima facie obvious to combine the teachings of Mendlein regarding a method of differentiating iPS cells in insulin-secreting β cells with the teachings of D’Amour regarding a method of differentiating human ES 
One of ordinary skill in the art would have been motivated to make such a combination since D’Amour teaches that mesendoderm cells differentiate into endoderm cells and that human ES cells (a pluripotent stem cell) differentiate into mesendoderm cells. Further motivation is provided by Wang who teaches that in vitro-synthesized mRNA is useful for highly efficient gene manipulation of hESCs and that transfection of in vitro-synthesized PDX1 mRNA can significantly improve the expression of genes related to β-cell function during the differentiation of hESCs into insulin producing cells.
There would have been a reasonable expectation of success that the iPS cells of Mendlein could differentiate into mesendoderm cells since both iPS cells and human ES cells are equivalent stem cells with respect to pluripotency and iPS cell have the same potential to differentiate into a germ layer such as the mesendoderm as demonstrated by the human ES cells of D’Amour. Further, there would have been a reasonable expectation of success that factors such as FoxA2, Sox17 and PDX1 could differentiate pluripotent stem cells towards pancreatic endocrine cells, since Wang demonstrates the successful differentiation of hESCs into insulin producing cells using PDX1 mRNA transfection of hESCs.
Thus the cited art provide the requisite teachings and motivations to make and use the invention as claimed.
Response to Arguments
Applicants Arguments
Applicants argue in amendment that the Office Action includes several assertions as to the teaching of Wang, including direct quotes of Wang's exaggerated claims. What is certain is 
differentiation of human pluripotent cells into pancreatic insulin-producing cells without
transfection. Zhang' s differentiation protocol includes activin A and wortmannin to induce
endoderm formation, retinoic acid (RA), Noggin, and FGF7 to induce pancreatic specialization,
EGF to promote expansion of PDX1-positive cells, and nicotinamide, bFGF, Exendin-4 and
BMP4 to induce mature insulin-producing cells. Wang's protocol precisely copies Zhang' s protocol with addition of PDX1 mRNA transfection.
When Wang added transfection of PDX1 mRNA to the previously published protocol,
Wang merely added an exogenous source of PDX1 to cells grown in cultures replete with growth
factors (referred to as "chemically treated") that already express endogenous PDX1. The cells
treated with growth factors and the cells treated with growth factors and PDX1 mRNA attained
the same state of differentiation. Moreover, both cultures expressed the same genes, though
some at a higher level in the PDX1 mRNA-treated cells.
Wang failed to differentiate hESCs to IPCs or to conduct any stage of differentiation of
hESCs to IPCs with PDX1 mRNA alone. Wang failed to show that PDX1 mRNA would allow
any stage of the differentiation to proceed in the absence of even a single growth factor from
Wang's cocktail of growth factors.
Likewise, whereas Wang asserts "[w]e have successfully differentiated human umbilical
cord mesenchymal stromal cells (hUC-MSCs) into islet-like cell clusters with PDX1 mRNA,"
notwithstanding that mesenchymal stromal cells are not pluripotent stem cells, inspection of the
cited reference (Wang et al., 2014, Cytotherapy 16: 1519-1527, Exhibit B, "Wang 2014")

pancreatic differentiation medium replete with growth factors. More importantly, the Wang
2014 authors found PDX1 mRNA without growth factors "was unable to produce islet-like cells
with insulin-producing ability (data was not shown)." Wang 2014, p. 1526, left column, 11. 10-
13.
Contrary to Wang's over-generalized conclusion and the Examiner's assertion in the
Office Action (page 10), Wang fails to demonstrate the success of using PDX1 mRNA for
pancreatic differentiation. Wang fails to teach, describe, suggest, or enable anything more than
confirm that a transfected exogenous mRNA can be expressed and increases the level of PDX1
from a level that is already present in cells differentiated by the same growth factor conditions
absent PDX1 mRNA. In this regard, Wang teaches away from the claimed invention, adding cost and complication to a method that is already sufficient for pancreatic differentiation.
Mendlein does not teach, describe, suggest, or enable a method of differentiation that is
mRNA-controlled. Mendlein only mentions mRNA in a long laundry list of molecule types that
conceivably could be contacted with a cell to alter potency, but there is no teaching, disclosure,
or suggestion to use any mRNA according to the claimed invention. Moreover, any mRNAs that
the Examiner finds in Mendlein and alleges would have been obvious to use to promote
differentiation to a pancreatic endocrine cell (e.g., parag. 0366) is identified by Mendlein to be
no more than a marker of differentiation state, and not a factor or component that can be added to
cells in culture to effect a desired differentiation system. While the Examiner has contended that
all that is needed is simply to recapitulate stages of differentiation (Mendlein, parag. 0364) which
can be accomplished through "sequential activation of different signaling pathways" (Id., parag.
0366), Mendlein describes nothing more than growth factor mediated pancreatic endocrine cell

whereas the Examiner has cited Mendlein's reference to D’Amour as allegedly teaching a
method of differentiating human ES cells into mesendoderm cells and a method of differentiating
mesendoderm cells into endoderm cells, in fact, D’Amour et al. treats cells not with any mRNA,
but with Activin A and only monitors expression of numerous marker genes in cells induced by
Activin A. Thus, Mendlein et al. and D’Amour et al. and also Wang taken together neither
teach, disclose, nor suggest a method of mRNA-controlled differentiation of stem cells into
pancreatic endocrine cells.
Further, contrary to the Examiner's argument, differentiation of stem cells is not
accomplished simply by contacting a cell with any agent that is observed to be induced within a
cell at any particular stage of differentiation. (Office Action, p. 7). To the contrary, the
Examiner's reference to Mendlein et al. and Mendlein's citation to D’Amour, 2006 pointed out
by the Examiner (Office Action, p. 8) shows there would have been no motivation to make the
claimed invention nor would there have been an expectation of success. The citation relied upon
by Mendlein et al. (i.e. D’Amour et al., 2006, Exhibit A) states pancreatic development in vitro
from human embryonic stem (hES) cells is challenging and unpredictable and further, D’Amour,
2006 relies on an empirical, not scientific methods, to induce differentiation to pancreatic
endocrine cells, thus a trial and error approach was employed.
Further, the portion of Mendlein et al. relied upon by the Examiner recounts procedures
employed by D’Amour, 2006, which bear no resemblance to the claimed invention. For
example, while the claimed invention is drawn to transfection with a combination of mRNAs, in
D' Amour 2006, in stage 1, hES cells are transitioned through mesendoderm to DE using high
concentrations of activin A (100 ng/ml) in the context of low FBS supplementation, adjusting the

Moreover, D' Amour, 2006 states "initial specification of hES cells to DE is critical for efficient
production of pancreatic hormone-expressing cells. If the activin A dose was lowered, thereby
altering the quantity and anterior pattern of the DE produced, differentiation to endoderm
intermediates and endocrine cells was considerably reduced. (D'Amour, 2006, p. 1393, right
column).
With regard to parag. 00366 of Mendlein et al., according to the Examiner, "this teaching
of Mendlein is not merely noting which markers are expressed at each cell stage, but rather what
cell factors must be induced to obtain pancreatic endocrine cells from pluripotent stem cells." In
fact this recounting ofD' Amour, 2006 refers to observing a selection of markers of differentiation.
Thus, with regard to differentiation of stem cells into pancreatic endocrine cells or any
intermediate thereof, Mendlein et al. describes and D’Amour et al. uses Activin A to effect
differentiation. As to markers that might be induced in a cell at different stages of differentiation
when exogenously treated with Activin A, the markers are not the factors described by Mendlein
or employed by D' Amour to effect differentiation. Wang fails to teach or suggest anything more
than that PDXl mRNA can be transfected into and be expressed in cells already undergoing
growth factor-controlled differentiation.
Taken together, Mendlein, D'Amour, and Wang fail to teach, disclose, or suggest
mRNA-controlled differentiation of pluripotent cells into pancreatic endocrine cells. With
respect to claim 5, Tsankov also fails to teach, disclose, or suggest contacting any cell with
mRNA to induce differentiation. Not only does Tsankov not remedy the deficiencies of
Mendlein, D' Amour. and Wang, as to the factors that the Examiner has asserted "are known

one lineage and provides that differentiation is also dependent on a corresponding loss of DNA
methylation at their targets in multiple cell types (p. 349, Discussion). Summing up all of the
work described, which relates more generally to transcription factor binding dynamics during
human ES cell differentiation, Tsankov states, "[t]he dual use of GATA4 and OTX2 highlights
the modularity in transcriptional networks in development and the complex interaction of
downstream signaling effectors, TFs and chromatin in the three germ layers."
It is respectfully asserted the Examiner has not made out a prima facie case of
obviousness. All the claim limitations must be considered when assessing patentability. The
instant claims recite directing differentiating stem cells into pancreatic endocrine cells by cell
culture transfection with mRNAs. The references cited by the Examiner fail to teach, disclose, or
suggest mRNA-controlled differentiation of stem cells into pancreatic endocrine cells.
Examiner’s Response
While Applicants arguments and evidence have been fully considered they are not found persuasive. At the time of filing Wang provides distinct motivation and success that pancreatic lineage mRNA’s such as PDX1 can be successfully used to direct the differentiation of hESCs towards insulin producing pancreatic cells. Thus, the ordinary artisan is provided distinct motivation to use mRNAs involved in pancreatic differentiation given their clear benefits taught by Wang. 
While Mendlein teaches that FoxA2, Sox17 and PDX1 mRNAs (among others) can be used for stem cell differentiation towards pancreatic endocrine cells as claimed, Wang demonstrates the success of using PDX1 mRNA and thus the ordinary artisan is motivated to combine Wang with the teachings of Mendlein and D’Amour to use a combination of pancreatic-
The teachings of Wang clearly teach:
(i) contacting pluripotent stem cells with an mRNA (PDX1),
(ii) directs the differentiation of the pluripotent stem cells towards pancreatic endocrine cells, and
(iii) obtains pancreatic endocrine cells as claimed.
That Mendlein, D’Amour or Wang used differentiation factors in their published protocols does not teach away from the claimed invention nor render their teachings as inapplicable to the claimed invention. While Applicant has amended the claims to recite that the method is mRNA-controlled, there is no requirement in the instant claims that differentiation factors cannot be present. Specifically, step (a) of claim 1 recites “starting cells under conditions for differentiation”, in this regard the specification teaches in Example 3:
“[00128] Pancreatic Progenitor cells were optionally treated at this stage with a series of
growth factors for further differentiation. Cells were cultured in S5 media containing MCDB131 +20mM D-Glucose + 1.754 g/L NaHC03 + 2% FAF-BSA + ITS-X 1:200 + 2mM Glutamax +
0.25mM Vitamin C + 1% Pen/Strep + Heparin 10 ug/ml (Sigma; H3149). Cells were treated with
S5 media with 0.25 uM Santl + 100 nM RA + 1 µM XXI (EMD Millipore) + 10 µM Alk5i II
(Axxora) + 1 µM T3 (EMD Millipore) + 20 ng/ml Betacellulin (Thermo Fisher Scientific) every
other day for four days. On the fifth day, cells were treated with S5 media with 25 nM RA + 1 µM XXI +10 µM Alk5i II + 1 µM T3 + 20 ng/ml Betacellulin every other day for four days.”
	Thus while Applicants argue that the method is mRNA-controlled as amended, this does not preclude the use of cell differentiation factors. As set forth above, the teachings of Mendlein, 
Thus, again, the ordinary artisan is provided with the motivation and a reasonable expectation of success to practice the claimed invention in view of the teachings of Mendlein, D’Amour and Wang.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Mendlein et al. (US 2012/0207744 A1, published 8/16/2012) in view of D’Amour et al. (US 2012/0021511 A1, published 1/26/2012) and Wang et al. (2015, Current Gene Therapy, Vol. 15, pgs. 1-8) as applied to claims 1-4, 6-11 and 15-18 above, and further in view of Tsankov et al. (2/2015, Nature, Vol. 518, pgs. 344-349),
The teachings of Mendlein, D’Amour and Wang are relied upon above in teaching a method of differentiating iPS cells in insulin-secreting β cells. 
Mendlein, D’Amour and Wang teach not teach:
	(i) a combination of FoxA2, Sox17, GATA4 and GATA6 mRNA.
	Regarding the combination in claim 5, Tsankov et al. teach that FoxA2, Sox17, GATA4 and GATA6 are known regulators of early endodermal fate (pg. 346 col. 2 parag. 2 bridge pg. 347 col. 1 parag. 1).
Thus at the time of filing the ordinary artisan would have found it prima facie obvious to combine the teachings of Mendlein, D’Amour and Wang regarding a method of differentiating iPS cells in insulin-secreting β cells with the teachings of Tsankov regarding that the combination of FoxA2, Sox17, GATA4 and GATA6 are regulators of endoderm formation to arrive at the claimed invention.

There would have been a reasonable expectation of success that the mesendoderm cells of Mendlein, D’Amour and Wang could differentiate into endoderm cells through the combined expression of FoxA2, Sox17, GATA4 and GATA6, since Tsankov teaches that all four factors known regulators of early endodermal fate.
Thus the cited art provide the requisite teachings and motivations to make and use the invention as claimed.
Response to Arguments
Applicants Arguments
Applicants rely upon their arguments above.
Examiner’s Response
The Examiner relies upon his response above.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A MONTANARI whose telephone number is (571)272-3108.  The examiner can normally be reached on M-Tr 8-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID A MONTANARI/Examiner, Art Unit 1632